Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending. Claims 1, 11, and 17 are independent.  All of the Claims have been amended.
This Application was published as U.S. 20220101873.
            Apparent priority: 30 September 2020.
	
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that, if presented, were necessitated by the amendments to the Claims.
This action is Final.
Response to Arguments
Claim 1 is amended as follows:
1. A computer-implemented method comprising: 
detecting, by a processor of a computing device, a speech portion included in a first auditory signal generated by a speaker and captured by a microphone of the computing device;
determining, by the processor, that the speech portion comprises a factual statement; 
comparing, by the processor, the factual statement with a first fact included in a first data source to generate a first truthfulness value;
comparing, by the processor, the factual statement with a second fact included in a second data source to generate a second truthfulness value;
determining, by the processor and based on both the first truthfulness value and the second truthfulness value, a fact veracity assessment indicating a likelihood that the factual statement is true; and 
causing by the processor, an output device of the computing device to output, to a user listening to the speaker, a feedback signal that indicates the fact veracity assessment.  

101 Rejection
The goal of the instant Application appears to be the discernment of the presence of a factual statement in the utterance of a speaking user based on both the appearance of the speaker and fact checking the statement by referring to a factual database and output of the result of the fact checking.  This is a classic human mental activity.  The Claims are currently stated in an abstract fashion and are devoid of the type of technological detail that is necessary to overcome an abstract idea rejection.  
The amendments have added a “processor” to every step: ineffectual; epitome of divisible and separable limitation as well as well-understood, routine, conventional component engaged in its well-understood, routine, and conventional function.
The amendments also included a “microphone” and an “output device” indirectly.  Two issues: 1) by itself these are insignificant extra elements as well as well-understood, routine, conventional components engaged in their well-understood, routine, and conventional functions, and 2) not even included in their own limitations or with particularity such as “receiving at a microphone…” or “displaying on a display screen …” which would not have been sufficient at any rate.
The only added step that pertains to actual algorithm that may be at the core of the potential invention is “comparing, by the processor, the factual statement with a second fact included in a second data source to generate a second truthfulness value.”  However, this step, like the previous ones, is presented at a high level of abstract and generality.  

Note the following questions as examples of the holes left by the Claim language whose answer could potentially remove the Claim from the abstract category:
“determining, by the processor, that the speech portion comprises a factual statement”:  How does the process determines the speech portion?  Does it conduct speech recognition?  Is the text generated from speech recognition subjected to Keyword searching? To natural language processing?  What is considered a “factual statement”?  How is a “factual statement” determined?  According to a syntactical analysis?  Does it require further semantic analysis?  Is it a full sentence or can be a partial phrase? 
“comparing, by the processor, the factual statement with a first fact included in a first data source to generate a first truthfulness value”: How are the “facts in the first data source” appearing?  Are they sentences?  How is the “truthfulness value” generated?  Does the sentence extracted from the speech have to match the sentence in the data source verbatim?  Do they have to have the same predicate and subject? What is the truthfulness value?  Is it a number?  Is it a qualitative meaure?

The above show the type of information that is needed in the Claim not for allowability but just to change the abstract idea characterization.

Applicant’s arguments refer to terminology introduced by amendment into the Claim (e.g. “likelihood”) and even then lacking definition and clarification.  See Response 11.  The limitation provides: “determining, by the processor and based on both the first truthfulness value and the second truthfulness value, a fact veracity assessment indicating a likelihood that the factual statement is true,” without stating based on what criteria this “likelihood” is determined and what values it may take.  According to the Specification, each data source is assigned a reliability value and a corresponding weight is applied to the result obtained from a comparison with the information in each particular data source.  This information is not in the Claim.  Further, it is not clear how the reliability is quantified or how the weights are combined.  The cited portion point to a “qualitative” result such as “might be a lie” or “very likely to tell the truth.”  How does a machine reach such conclusions?
Applicant’s arguments, further refer, to large portions of the Specification.  Response 11-13.  Appropriate portions of the Specification that add particularity to the claimed process must be brought into the Claim before they are given weight.  

103 Rejection
Applicant’s arguments regarding the 103 rejection also rely on the amended language.  The amendments are addressed by a modified rejection.

Claim now teaches two different values of “truthfulness”:
comparing, by the processor, the factual statement with a first fact included in a first data source to generate a first truthfulness value;
comparing, by the processor, the factual statement with a second fact included in a second data source to generate a second truthfulness value;
Myslinski teaches that “Fact checking includes comparing the information to one or more sources of information to determine the validity, accuracy, quality, character and/or type of the information.”  (Myslinski, Figure 1, [0104].)  Any of the listed “validity, accuracy, quality,” can be mapped to the “truthfulness value” and considering that there are “one or more sources of information,” each comparison generates its own “truthfulness value.”  Therefore, there can be as many “truthfulness values” as there are “sources of information.”  See Figure 34 where the fact is compared against one source and then another.  See also Figure 35 where a “reliability rating” is computed for each source indicating several sources.  See also Figure 5, “source 508” and [0122] and Figure 7 showing sources 1 to N.

Amended Claim includes an added “fact veracity assessment” indicating a “likelihood” that the statement is true:
determining, by the processor and based on both the first truthfulness value and the second truthfulness value, a fact veracity assessment indicating a likelihood that the factual statement is true; and
The limitation does not provide how the “first truthfulness value” and “second truthfulness value” are combined and it does not define the “likelihood.”  “Likelihood” has an ordinary meaning in the art and refers to a percentage/probability but the Specification of the instant Application includes qualitative values that cause ambiguity and require the Claim to define the term:  Is it a numeric score or a qualitative verbal indicator?  Without particularity, language is broadly interpreted.
Myslinski teaches comparing against different sources, as explained above.
Myslinski teaches in Figure 1, after “fact checking … 104”, an “indicating a status of information 106” and the “status of the information” teaches the “fact veracity assessment” because it is based on the results of the fact checking or “first and second truthfulness values” of the Claim.

Myslinksi further teaches a “Composite Result” obtained from fact checking with different sources which can also teach the “Fact Veracity Assessment” of the Claim:
[0158] In some embodiments, parallel monitoring, processing, fact checking and/or indicating is implemented. For example, two or more implementations of a fact checker are used. In the example, the two or more implementations are able to be on the same device or on different devices. In a further example, each implementation is different, and then the results of each are compared to determine a "best" result and/or to provide several results. For example, one implementation of a fact checker excludes certain sources, while another fact checker uses all sources, and their results are able to be different, and in some embodiments, the different results are presented to a user and/or ratings are provided with the results and/or other information is provided. In some embodiments, monitoring and processing are implemented in parallel with fact checking. For example, one device monitors and processes information and a second device performs the fact checking while the monitoring and processing occurs. In some embodiments, pipelining is implemented. In some embodiments, distributed processing is implemented. For example, multiple devices perform fact checking (e.g. searching, comparing and returning results) and return a composite result. In some embodiments, separate fact checkers are implemented to fact check multiple data providers (e.g. broadcasters, newspapers, websites and/or any other communications/information). In some embodiments, the fact checking multiple data providers occurs at the same time, and in some embodiments, the fact checking occurs at different times. For example, 3 fact checkers are implemented to fact check 3 major cable news networks. In some embodiments, one fact checker is able to fact check multiple data providers at the same time. When fact checking multiple data providers, the information from each is able to be shared, compared, and/or any other processing/analysis is able to be performed. …

Myslinski, teaches a “shortcut fact checker” that outputs qualitative measures of the “status of the information” / “fact veracity assessment”:
[0252] In some embodiments, a shortcut fact checker is implemented. The shortcut fact checker performs a shortcut fact check and indicates "likely true," "likely false" or another indication. The shortcut fact check is implemented by performing a search and based on the number of results, indicating "likely true" or "likely false." For example, if a search results in zero results or few results, "likely false" is indicated. If a search results in many results, "likely true" is indicated. In some embodiments, the shortcut fact checker uses reliability ratings to narrow sources used. In some embodiments, the result accuracy rating is used (e.g. only "likely true" if there are many results with an accuracy rating above a threshold).

The qualitative measures taught by Myslinksi similar to those used in the instant Application at [0077] of the published Application:  
 [0077] At step 414, fact processing application 130 drives an output device based on the fact veracity assessment(s) 342. In various embodiments, fact processing application 130 may generate a feedback signal that indicates the value of fact veracity assessments 342. For example, voice agent 260 included in fact processing application 130 could synthesize a phrase indicating the specific value for fact veracity assessments 342. Some examples include a slightly probable lie that generates the phrase, “that statement might be a lie,” a probable truth generates the phrase, “he's very likely trying to tell the truth”, a definite lie generates the phrase, “what she just said is definitely untrue,” and so forth. In such instances, voice agent 260 could generate a feedback signal corresponding to an auditory signal including the synthesized phrase and drive a loudspeaker included in output device 176 to emit soundwaves corresponding to the feedback signal.
(Instant Application)

Therefore, while the Claim term “Likelihood,” that is argued, is generally stated in the form of a number (i.e. a score), the term “Score” occurs 4 times in the Specification none of which elaborate on how this “score” is obtained.  Further, examples of “Likelihood” in the Specification include “qualitative” statements which detract from the ordinary meaning in the art and make it more imperative that the term is Defined inside the Claim as either a “score” or a “qualitative statement of likelihood.”

Patentability of the other independent Claims is argued based on their similarity to Claim 1. Accordingly, the above provides a reply to those arguments as well.  Response 22.
Patentability of the dependent Claims is argued based on their dependence from their base independent Claims. Accordingly, the above provides a reply to those arguments as well.  Response 22.

Observations to help further prosecution:
Please note the following in order to further prosecution:  Currently, Figure 4 of the instant Application is claimed.  

    PNG
    media_image1.png
    599
    617
    media_image1.png
    Greyscale

Figure 3 includes modules and details that perform the claimed step and may help provide support for some particularity to be added to the Claim.  

    PNG
    media_image2.png
    651
    818
    media_image2.png
    Greyscale

	
Note the Written Description of some of the components of Figure 3 that are considered key:
“[0046] … Factual statement classifier 220 receives phrases identified by natural language processor 210 and determines a semantic meaning of a given phrase in order to determine whether the given phrase is a candidate factual statement.”
[0053] Fact analysis module 230 receives the candidate factual statement that was identified by factual statement classifier 220 and generates a fact truthfulness assessment for the candidate factual statement. In various embodiments, fact analysis module 230 searches external data store(s) 152 to identify known facts, where each external data store 152 acts as a source of truth. In such instances, fact analysis module 230 compares the candidate factual statement to a corresponding known fact in order to assess whether the candidate factual statement is correct. …
[0054] In some embodiments, fact analysis module 230 may generate a set of fact veracity assessments that weighs the veracity value and the fact truthfulness value. In such instances, the fact analysis module 230 may generate the set of veracity assessments that includes both the veracity value and fact truthfulness value. For example, fact analysis module 230 could compare the candidate factual statement (e.g., “I never lie about the price”) to external data stores 152 (e.g., pricing searches, competitor websites, etc.) that do not provide a distinctive conclusion on whether the statement is objectively true, generating a relatively neutral fact truthfulness value. In such instances, fact analysis module 230 could separately generate a veracity value that more strongly indicates whether the speech portion 162 made by speaker 160 is likely true (e.g., a very high or very low veracity value).
[0055] Voice agent 260 synthesizes one or more phrases that are to be generated as an auditory signal. For example, voice agent 260 could synthesize a phrase that is included in a feedback auditory signal, where the phrase indicates the specific fact veracity assessments 342 (e.g., “the speaker may be trying to lie, yet that statement was true.”) …
[0059] In some embodiments, fact analysis module 230 may combine portions of fact veracity assessments 342 to generate a single score. For example, fact analysis module 230 could generate a fact truthfulness value. ….

[0058] … In some embodiments, fact analysis module 230 may combine the fact truthfulness value and the veracity value into a single score that comprises the fact veracity assessment. …
[0059] In some embodiments, fact analysis module 230 may combine portions of fact veracity assessments 342 to generate a single score. For example, fact analysis module 230 could generate a fact truthfulness value. Fact analysis module 230 could then combine the fact truthfulness value with the veracity value generated by speaker physiology analysis module 240 to generate a composite score to reflect an overall likelihood that the statement is true. In such instances, the likelihood that speaker 160 is intending to tell the truth may modify the likelihood that the statement made by speaker 160 is objectively true.
[0075] …  In some embodiments, fact analysis module 230 may combine the fact truthfulness value and the veracity value into a single score that comprises the fact veracity assessment.
Claim Objections
Claim 9 is objected to because of informalities that may be addressed with the following suggested amendments: 

9. The computer-implemented method of claim 1, wherein:
the output device outputs the feedback signal while the speaker is generating a second auditory signal, and
 the feedback signal comprises a command signal that drives [[an]] the output device to generate at least one of a haptic output, a proprioceptive output, or a thermal output.
Unclear whether the second “an output device” is the same as the first.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear whether the second “an output device” is the same as the first “the output device” or a new one.

This?
9. The computer-implemented method of claim 1, wherein:
the output device outputs the feedback signal while the speaker is generating a second auditory signal, and
 the feedback signal comprises a command signal that drives [[an]] the output device to generate at least one of a haptic output, a proprioceptive output, or a thermal output.

Or this?
9. The computer-implemented method of claim 1, wherein:
the output device outputs the feedback signal while the speaker is generating a second auditory signal, and
 the feedback signal comprises a command signal that drives [[an]] a second output device to generate at least one of a haptic output, a proprioceptive output, or a thermal output.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Step 1: The independent Claims are directed to statutory categories: 
Claim 1 is a method claim and directed to the process category of patentable subject matter.
Claim 11 is a system claim and directed to the machine or manufacture category of patentable subject matter.
Claim 17 is a computer-readable-storage device claim and is directed to the machine or manufacture category of patentable subject matter.

Step 2A, Prong One: Does the Claim recite a Judicially Recognized Exception? Abstract Idea? Are these Claims nevertheless are considered Abstract as a Mathematical Concept (mathematical relationships, mathematical formulas or equations, mathematical calculations), Mental Process (concepts performed in the human mind (including an observation, evaluation, judgment, opinion), or Certain Methods of Organizing Human Activity (1-fundamental economic principles or practices (including hedging, insurance, mitigating risk), 2-commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), 3- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and fall under the judicial exception to patentable subject matter?)

The rejected Claims are directed to the Mental Process of fact checking.

Step 2A, Prong Two: Additional Elements that Integrate the Judicial Exception into a Practical Application? Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.

The rejected Claims do not include additional limitations that point to integration of the abstract idea into a practical application.
Claim 1 is a generic automation of a mental process s Prong 2 of step 2A in the 101 analysis asks whether the abstract idea is integrated with a practical application. The answer is no in this instance because there is no technological solution in the Claim that “integrates” the abstract idea. The Claim only suggests that the abstract idea be applied.  It does not describe an application of the abstract idea.  
The core concepts of how a fact is determined from the speech of the speaker and how each of the “truthfulness values” are determined as well as their nature (i.e. a number or a qualitative determination) and how they are combined to arrive at the “likelihood,” which remains itself undefined are absent from the Claim.  Further, the term “likelihood,” based on the Specification points to some qualitative natural language term ( “might be” “ very likely”) as opposed the quantitative (0 to 1 or %) measures commonly associated with “likelihood” in the art.  This demonstrates one example of why the terms need to be defined with particularity in the Claim.

1. A computer-implemented method comprising: 
detecting, by a processor of a computing device, a speech portion included in a first auditory signal generated by a speaker and captured by a microphone of the computing device; [Jack is listening to Jill talking.]
determining, by the processor, that the speech portion comprises a factual statement; [Jack detects Jill saying that King Arthur was the king of Spain.]
comparing, by the processor, the factual statement with a first fact included in a first data source to generate a first truthfulness value; [Jack refers to a history book (first data source) to verify if King Arthur was a king in Spain.]
comparing, by the processor, the factual statement with a second fact included in a second data source to generate a second truthfulness value; [Jack refers to a second source  (second data source) to verify if King Arthur was a king in Spain.]
determining, by the processor and based on both the first truthfulness value and the second truthfulness value, a fact veracity assessment indicating a likelihood that the factual statement is true; and [Jack determines based on the information in the history book that King Arthur ruled in England and from the second source that he consulted that King Arthur was a king in Luxemburg.  Jack concludes that is not likely that King Arthur was a king in Spain because neither of his sources confirmed it.]
causing by the processor, an output device of the computing device to output, to a user listening to the speaker, a feedback signal that indicates the fact veracity assessment.  [Jack tells Jill that she is mistaken.]

Step 2B: Search for Inventive Concept: Additional Element Do not amount to Significantly More: The limitation of "computer-implemented" refers to a well-understood, routine, and conventional machine component being used for conventional and rather generic functions.  Limitations of “auditory signal,” “data source,” and “response signal” are border line technological because a book is a data source and speech is an audio signal.  Additionally, even if such limitations are to be considered as technological, they are nevertheless expressed parenthetically and lack nexus to the Claim language and the core concept which is probably based on natural language processing (while not yet included inside the Claim) and as such are a separable and divisible mention to a machine.  Added limitations of “processor,” “microphone,” and “output device,” are well-understood, routine, and conventional machine component being used for conventional and generic functions.  Accordingly, they are not sufficient to cause the Claim to amount to significantly more than the underlying abstract idea. 
The Dependent Claims do not add limitations that could help the Claim as a whole to amount to significantly more than the Abstract idea identified for the Independent Claim:
2. The computer-implemented method of claim 1, further comprising: 
acquiring sensor data associated with the speaker; [Jack can hear the stress in Jill’s voice.  (see Claim 4 which depends from this Claim).]
processing the sensor data to generate physiological data associated with the speaker; and [Jack can determine that he is detecting stress in Jill’s voice.]
generating, based on the physiological data, a veracity value indicating a likelihood that the speaker is attempting to make a truthful statement. [Jack can tell from the level of stress in Jill’s voice whether or not she is telling the truth.]

3. The computer-implemented method of claim 2, further comprising: 
associating the speaker with a speaker identifier; [Jack knows the name of Jill.]
associating at least one of the fact veracity assessment or the veracity value with the speaker identifier; and [Jack knows the reputation of Jill for truthfulness.]
updating a speaker database based on the speaker identifier and at least one of the fact veracity assessment or the veracity value. [Jack modifies the reputation of Jill depending on whether she was truthful or not in her last statement.]

4. The computer-implemented method of claim 2, wherein the step of generating the veracity value comprises applying vocal tone heuristics or voice stress analysis to the speech portion. [Jack can tell based on the tone of voice if Jill is calm or nervous.]

5. The computer-implemented method of claim 2, wherein the fact veracity assessment is further based on the veracity value. [Jack combines the reputation of Jill with his most recent experience of Jill.]
wherein the response signal indicates the fact veracity assessment. [Jack tells Jill whether he thinks her factual and honest or not.]

6. The computer-implemented method of claim 2, wherein the sensor data comprises biometric data including at least one of pupil size, eye gaze direction, blink rate, mouth shape, visible perspiration, breathing rate, pupil size, eye lid position, eye saccades, or temporary change in skin color. [Jack can observe all of the factors listed in this Claim with his eyes.]

7. The computer-implemented method of claim 1, wherein the feedback signal comprises a signal that drives a loudspeaker to emit a second auditory signal. [Jack can announce his response via a loudspeaker.  Loudspeaker is not sufficient as an additional limitation and lacks nexus as well.  As provided, this could be a loudspeaker in the hand of Jack.  The independent Claim needs to set a technological scene with a sufficient number of technological components and with proper nexus between the technological components and idea that is being implemented.]

8. The computer-implemented method of claim 7, further comprising 
determining, by the processor, whether the speaker is speaking, [Jack can tell if Jill is speaking or is quiet.]
wherein:
the processor of the computing device determines the fact veracity assessment while the speaker is generating a second auditory signal, and [Jack’s mind is working and evaluating throughout and after Jill has moved on to the next truth or lie.]
 the feedback signal is provided upon determining that the speaker is not speaking. [Jack waits for Jill to finish before he responds.]

9. The computer-implemented method of claim 1, wherein:
the output device outputs the feedback signal while the speaker is generating a second auditory signal, and [Jack interrupts Jill.]
 the feedback signal comprises a command signal that drives an output device to generate at least one of a haptic output, a proprioceptive output, or a thermal output. [Jack can command an AC unit to change the temperature.]

10. The computer-implemented method of claim 1, further comprising: 
applying a first weight associated with the first data source to the first truthfulness value to generate a first weighted value; and  [Jack assigns a credence to each of the first and second books as being a more or less credible source of historical facts.]
applying a second weight associated with the second data source to the second truthfulness value to generate a second weighted value, [See above.]
wherein the step of determining the fact veracity assessment is based on both the first weighted value and the second weighted value. [Jack assigns a higher credibility value to the book which stated Arthur as the king Luxemburg than the book which stated him to have been a king of England.]

With respect to Independent Claim 11 and independent Claim 17, which have limitations similar to the limitations of Claim 1, the limitations of “microphone” and “computing device” or "computer-readable media" and “processors” are conventional components engaged in their conventional functions and are expressed parenthetically and lack nexus to the Claim language and as such are a separable and divisible mention to a machine. Accordingly, they do not include additional limitations that cause the Claim as a whole to amount to more than the underlying abstract idea. 

Dependent Claims 12 and 18 are similar to Claim 2.
Dependent Claim 13 is similar to Claim 6.
Dependent Claim 20 is similar to Claim 5.

14. The system of claim 11, wherein:
the output device comprises a haptic output device that generates a haptic output, and [Maybe Jill is blind and therefore Jack has to convey his reaction to Jill via touch.]
the feedback signal comprises a command signal that drives the haptic output device to generate the haptic output while the speaker is generating a second auditory signal. [Jack inputs his command to a Braille writer to provide a Braille response to Jill.]

15. The system of claim 11, wherein the at least one microphone comprises a forward-facing microphone that acquires the first auditory signal without acquiring an auditory signal generated by the user. [A directional microphone is a good start but it is not sufficient.  This is a conventional, routine, and well-understood component engaged in its conventional, routine, and well-understood function.  More important is the complete lack of nexus.  The key part of the Claim is the discernment of a “factual statement” in the speech of the speaking user (note that “speaker” can be a “loudspeaker” and somehow defining the “speaker” as a person in the independent Claim would be helpful.  Speech recognition followed by natural language processing is required to determine whether an utterance includes a factual statement.  All of that is absent from the independent Claims.  Therefore, a directional microphone in a dependent Claim stated in a disconnected manner with the main concept of the invention is not sufficient.]

16. The system of claim 11, wherein the at least one microphone generates a steerable beam that acquires the first auditory signal. [Steerable beam is helpful but insufficient as it lacks nexus to the key concepts of the invention which are missing from the independent Claims.]

19. The one or more non-transitory computer-readable media of claim 18, wherein the physiological data is generated while determining that the speech portion comprises the factual statement. [Jack listens for a statement of fact while observing and noting the complexion and breathing of Jill.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski (U.S. 2014/0164994) in view of Ferrucci (U.S. 2011/0060584).

    PNG
    media_image3.png
    435
    238
    media_image3.png
    Greyscale

Regarding Claim 1, Myslinski teaches:
1. A computer-implemented method comprising: 
detecting, by a processor of a computing device, a speech portion included in a first auditory signal generated by a speaker and captured by a microphone of the computing device; [Myslinski, Figure 1, “Monitoring Information 100” includes monitoring face to face conversations and live speech:  “[0077] The fact checking system monitors any information including, but not limited to, text, video, audio, verbal communications or any other form of communication. Communications include, but are not limited to email, … telephone calls … face-to-face conversations, VoIP calls (e.g. Skype.TM.), video conferencing, live speech and any other communication that is able to be analyzed….”  “[0115] Screenshot 304 shows multiple forms of rating speakers on a television broadcast. Statistics for the guest speaker in the window are shown below the window indicating the number of true statements he has made and the number of false statements he has made. A rating is displayed under the host of +10 which, for example, is a positive rating of +10 on a -10 to +10 truthfulness scale. These ratings enable users to determine how trustworthy the speaker is based on past results.”] [Myslinski, Figure 4, “[0119] … In general, a hardware structure suitable for implementing the computing device 400 includes a network interface 402, a memory 404, a processor 406, I/O device(s) 408, a bus 410 and a storage device 412. … The I/O device(s) 408 are able to include one or more of the following: keyboard, mouse, monitor, display, printer, modem, touchscreen, touchpad, speaker/microphone, voice input device, button interface, hand-waving, body-motion capture, touchless 3D input, joystick, remote control, brain-computer interface/direct neural interface/brain-machine interface, and other devices….”  “[0292] In some embodiments, a device (e.g., television, mobile device, camera, video camera, webcam, game console) monitors users. For example, the device detects by listening to (e.g., by microphone) and/or seeing a reaction (e.g., by camera) by the user to a commercial, advertisement, movie, show and/or any other programming or event….”]
determining, by the processor, that the speech portion comprises a factual statement; [Myslinski, Figure 1, “processing information 102” includes parsing to identify the facts in the speech:  “[0102] In the step 102 … During or after the information is monitored, the information is converted into a searchable format. Processing is able to include many aspects including, but not limited to, converting audio into text, formatting, parsing data, determining context and/or any other aspect that enables the information to be fact checked. Parsing, for example, includes separating a long speech into separate phrases that are each separately fact checked. For example, a speech may include 100 different facts that should be separately fact checked….”]
comparing, by the processor, the factual statement with a first fact included in a first data source to generate a first truthfulness value; [Myslinski, Figure 1, “Fact Checking the information 104.”  “[0104] In the step 104, the information is fact checked. Fact checking includes comparing the information to one or more sources of information to determine the validity, accuracy, quality, character and/or type of the information….”  ] [Myslinski: any of “validity, accuracy, quality” of Myslinski teach the “first truthfulness value” of the Claim.]
comparing, by the processor, the factual statement with a second fact included in a second data source to generate a second truthfulness value; [Myslinski, Figure 1, 104 and [0104] provided above, compares the facts extracted from the statement to several source where the sources are ordered in order of reliability.  The comparison with each source generates its own separate “validity, accuracy, quality” / “first, second, third truthfulness value.” “[0146] In some embodiments, the sources are ordered by reliability (for example, as shown in FIG. 7), and when information is fact checked, the process of fact checking starts the search with the most reliable source and continues to less reliable sources….”  See also Figures 34 and 35.  “[0317] …In the step 3402, the fact checked information is fact checked a second time (e.g., a subsequent fact check occurs after the first fact check). …. In some embodiments, the second fact check uses different sources than the first fact check….”]
determining, by the processor and based on both the first truthfulness value and the second truthfulness value, a fact veracity assessment indicating a likelihood that the factual statement is true; and [Myslinksi, [0252] using “likely true” and “likely false” as outputs by the fact checker which teach the “fact veracity assessment indicating a likelihood that the factual statement is true” of the Claim.  Figure 1, “Indicating a Status of the Information 106” teaches the “Veracity Assessment” also:  Note that Myslinski refers to different sources of various degrees of reliability and therefore, the final “status of the information” is determined based on these different “first truthfulness value and the second truthfulness value,” obtained from different comparisons.  “[0105] In the step 106, a status of the information is indicated. …  The meaning of the status is able to be any meaning including, but not limited to, correct, incorrect, valid, true, false, invalid, opinion, hyperbole, sarcasm, hypocritical, comedy, unknown, questionable, suspicious, need more information, deceptive, and/or any other status….”  Thus, showing the “status of the information” as  “correct, incorrect, valid, true, false, invalid” also teaches the “fact veracity assessment” of the Claim because it is based on “validity, accuracy, quality,” (i.e. “fact truthfulness”) of the fact that was checked. ] [See also [0158] for teaching of a “composite result”.]
causing by the processor, an output device of the computing device to output, to a user listening to the speaker, a feedback signal that indicates the fact veracity assessment.  [ Myslinski, Figure 4, “I/O devices 408” and [0119] teach the “output device” as provided above.] [Myslinski, Figure 1, “Indicating a Status of the Information 106.”  “[0105] In the step 106, a status of the information is indicated. The status is indicated in any manner including, but not limited to, transmitting and/or displaying text, highlighting, underlining, color effects, a visual or audible alert or alarm, a graphical representation, and/or any other indication. ….”  See Figure 3 and [0115] provided above where the “Rating: +10” of a particular Speaker is shown on a tv screen.] 

Myslinski does not address how the factual portions of a speech (text) input are identified (although neither does the Claim).
Regarding Claim 1, Ferrucci (U.S. 2011/0060584) teaches:
1. A computer-implemented method comprising: 
detecting, by a processor of a computing device, a speech portion included in a first auditory signal generated by a speaker and captured by a microphone of the computing device; [Ferrucci, Figure 1, “Speech Recognition 102.”] [Ferruci, Figure 4, “[0039] The computer processing system that carries out the system and method of the present disclosure may also include a display device such as a monitor or display screen 404 for presenting output displays and providing a display through which the user may input data and interact with the processing system, for instance, in cooperation with input devices such as the keyboard 406 and mouse device 408 or pointing device, or a microphone coupled with a speech recognition system….”] [“[0020] … The computer system 130 may be a stand alone single processor computer or a cloud comprising many distributed processors or have other configurations….”]
determining, by the processor, that the speech portion comprises a factual statement; [Ferrucci, “Correction Module 120” of Figure 1 including a “Fact Extraction Module 122” shown in Figure 2.  “[0022] Facts extraction module 122 extracts facts represented in the text 100. Briefly, fact extraction (also referred to as information extraction) retrieves information from natural language text, that is, automatically extracts structured information. … Facts extraction module 122 processes unstructured machine-readable documents (e.g., natural language text) and extracts formal information, i.e., structured information. Using the extracted structured information, a logical reasoning module or the like may draw inferences based on the logical content of the input data. Thus, structured information allows for automated computation of facts and inferences on the previously unstructured data. Fact extraction module 122 may employ any known or will be known techniques to extract structured information.”]
comparing, by the processor, the factual statement with a first fact included in a first data source to generate a first truthfulness value; [Ferrucci, “Correction Module 120” of Figure 1 including a “Fact Comparison Module 123” shown in Figure 2.  See the connection between the “correction module 120” and “database of facts 140,” “other data 141,” and “internet/intranet 142” in Figure 1.  Figure 3, showing a “comparison” between “Facts from T (F(T) 204” and “Facts from data F(T,R) 206.”  “[0023] Fact comparison module 123 computes the difference between facts represented in the text 100 and other collection of facts. Querying module 124 uses the information contained in the text 100 to query data repositories (e.g., 140, 141 and 142 FIG. 1) and delivers a collection of facts that can be compared with the facts represented in the text 100. ….”  “[0025] At 208, the facts extracted at step 204 and the facts extracted at step 206 are compared….”] [Ferruci, Figure 3, “208: Differentiate: F(T) – F (T,R)” and “210 Opportunities for correction” which indicates the “inconsistencies” between the extracted facts from the input text and from the data sources, teaches the “first truthfulness value” of the Claim.  “[0026] … those recognized facts which are inconsistent with the body of repository facts …”
comparing, by the processor, the factual statement with a second fact included in a second data source to generate a second truthfulness value; [Ferruci, Figure 1 shows a number of different “data repositories 140, 141, 142.”  The comparison with each of these sources generates a different “truthfulness value.”]
determining, by the processor and based on both the first truthfulness value and the second truthfulness value, a fact veracity assessment indicating a likelihood that the factual statement is true; and [This step is suggested from the teachings of Ferrucci.  Figure 3, “comparison” leading to “Differentiate F(T) – F(T,R) 208” can be done for different databases.  “[0026] At 210, the differences between facts from step 204 and step 206 are analyzed to produce opportunities for correcting the digital text, for example, by the correction model 121. For example, once the mapping as described above is produced, factual consistency is checked by applying a model of factual consistency in order to identify those recognized facts which are inconsistent with the body of repository facts, as described above. In addition, the correction model 121 may discriminate between consistent and inconsistent facts. The fact "John Lennon was born in 1940" is inconsistent with the fact "John Lennon was born in 1914", whereas "John Lennon performed in Liverpool" is not inconsistent with the fact "John Lennon performed in Shea Stadium." Consistent facts may be unsupporting as in the previous example, or supporting ("John Lennon performed in Shea Stadium" supports that "John Lennon performed in New York").”]
causing by the processor, an output device of the computing device to output, to a user listening to the speaker, a feedback signal that indicates the fact veracity assessment.  [Ferrucci, Figure 3, “Corrected Text T’ 212.”  “[0029] In the next step, the digital text is corrected based on evidence from the analyzed differences to produce corrected text 212….”] [Ferruci, Figure 4, “display 404.”]

Ferrucci:

    PNG
    media_image4.png
    413
    552
    media_image4.png
    Greyscale

Myslinksi and Ferrucci are directed to natural language processing and linguistics and it would have been obvious to use the methodologies of Ferrucci which is specifically directed to extraction of facts from text with the system of Myslinski which is directed to fact checking but assumes that it is dealing with a factual statement and leaves out the know linguistic methods.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 7, Myslinski teaches:
7. The computer-implemented method of claim 1, wherein the feedback signal comprises a signal that drives a loudspeaker to emit a second auditory signal. [Myslinski, Figure 4, “I/O 408” includes a speaker.  See [0318].  “[0370] … In some embodiments, different sounds, tones, music, vibration schemes, and/or any other output are utilized based on each characterization and/or entity. For example, when misinformation by Commentator A is detected, a "honk" sound is played, and when misinformation by Guest Z is detected, a "beep" sound is played….”  Figure 68 teaches a hologram output that includes audible output:  “[0420] … In some embodiments, the hologram output is interactive such that users are able to move/interact with the hologram using gestures, voice and/or any other way…”]

Regarding Claim 9, Myslinski teaches:
9. The computer-implemented method of claim 1, wherein:
the output device outputs the feedback signal while the speaker is generating a second auditory signal, and [Myslinski teaches fact checking speakers that are on tv and they are not going to stop for the fact checking.  Therefore as the speaker is speaking his previous statements are being fact checked.  See Figures 6 and 8, e.g.]
the feedback signal comprises a command signal that drives an output device to generate at least one of a haptic output, a proprioceptive output, or a thermal output. [Myslinski teaches generating tactile and vibrational output which teaches the “haptic output” which is a type of technology that gives a tactile response including vibration. Figure 48, a chair 4800 with a “vibration 4806” mechanism.  See [0359].  For haptic/vibration/tactile see also:  “[0098] After fact checking is performed, an indication or alert is used to indicate/inform/alert a user of a status of the information including, but not limited to, correct/true/valid or incorrect/false/invalid. …The indicators are able to be any indicators including, but not limited to, … a tactile indicator including, but not limited to, vibrations, an olfactory indicator, a Tweet, an email, a page, a phone call, or any combination thereof….” “[0209] … In some embodiments, the indicator to the person is visual (e.g. a flashing red light), tactile (e.g. vibration), or any other indicator.”  “[0313] … For example, a user's chair vibrates when misinformation is presented, a user's chair tilts one way or the other when bias is detected (e.g, left for liberal and right for conservative), a sofa rocks when a lie is detected, and/or any other effect….”  See also [0370] for vibration.  “[0425] … Similarly, heat and cold are able to be used to indicate accuracy versus inaccuracy or other characterizations. For example, an electric heat/cold pad is triggered based on the fact checking result. I….”  Figure 68 shows indicates by “Olfactory 6808” and Figure 48 teaching “motion 4808” which teach the “proprioceptive output” of the Claim.]

Regarding Claim 10, Myslinski teaches:
10. The computer-implemented method of claim 1, further comprising: 
applying a first weight associated with the first data source to the first truthfulness value to generate a first weighted value; and [Myslinksi, Figures 7 and 33 show the use of different sources with different levels of reliability and accuracy:  “[0014] FIG. 7 illustrates exemplary source ordering according to some embodiments.”  “[0316] … FIG. 33 illustrates an exemplary chart comparing the accuracy of several entities according to some embodiments….”]  [Myslinski, the facts and information from different sources (and people) are given different ratings/weights according to the reliability of the source:  “[0083] In some embodiments, the sources are rated using a rating system so that sources that provide false or inaccurate information are rated as poor or unreliable and/or are not used, and sources that rarely provide misinformation are rated as reliable and are used and/or given more weight than others….”  See Figure 7 for source ratings/weights and Figure 47 for people ratings/weights.]
applying a second weight associated with the second data source to the second truthfulness value to generate a second weighted value, [Myslinski, See Figure 7 for source ratings/weights and Figure 47 for people ratings/weights.]
wherein the step of determining the fact veracity assessment is based on both the first weighted value and the second weighted value. [Myslinski: “[0084] Source Result Value=Number of Sources*Average Rating of Sources, where the search path with highest Source Result Value determines the verification result. For example, "Person X is running for president," results in 10 sources with an average rating of 9 (where 1 is untrustworthy and 10 is very trustworthy) saying "True," and 20 sources with an average rating of 2 saying "False," the result would be "True" since (10*9)=90 is greater than (20*2)=40. Another sample equation is: Source Result Value=(Source Rating1+Source Rating2+ . . . Source Rating)/number of sources.”]

Claim 11 is a system claim with limitations similar to the limitations of Claim 1 and is rejected under similar rationale.  Additionally, Myslinski teaches:
11. A system that indicates an assessment of a statement made by a user, the system comprising: 
at least one microphone that captures an auditory signal of a speaker; [Myslinski, Figure 4, “I/O 408.”  “[0119] … The I/O device(s) 408 are able to include one or more of the following: keyboard, mouse, monitor, display, printer, modem, touchscreen, touchpad, speaker/microphone, voice input device, button interface, hand-waving, body-motion capture, touchless 3D input, joystick, remote control, brain-computer interface/direct neural interface/brain-machine interface, and other devices. ….”]
an output device that outputs a signal; and [Myslinski, Figure 4, “I/O 408.”]
a processor that: [Myslinski, Figure 4, “processor 406.”]
…

Regarding Claim 14, Myslinski teaches (see rejection of Claim 9):
14. The system of claim 11, wherein:
the output device comprises a haptic output device that generates a haptic output, and [Myslinski, Figure 48, a chair 4800 with a “vibration 4806” mechanism.]
the feedback signal comprises a command signal that drives the haptic output device to generate the haptic output while the speaker is generating a second auditory signal. [Myslinski, the indicators include haptic/tactile/vibration “indicator” outputs that are generated according to the result/response of the system regarding the factual nature of the input that is being monitored and evaluated.  See “Indicating Status” starting from [0098].  Output occurs as the speaker continues speaking.]

Claim 17 is a system claim with limitations similar to the limitations of Claim 1 and is rejected under similar rationale.  Additionally, Myslinski teaches:
17. One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: [Myslinski, Figure 4, “memory 402” and “storage 412” and “processor 406.”]
….

Claims 2-6, 12-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski and Ferrucci in view of Calderon (U.S. 20200065394).
Regarding Claim 2, Myslinski teaches that its device includes a camera or other sensor which is used for input of content:  “[0225] In some embodiments, a device such as a mobile device is used to perform a fact check of an item through the use of the device's camera or other sensor. The mobile device is able to scan (e.g. merely point camera without taking picture), take a picture, take a video, or any other method of acquiring the content of the item….”
Myslinski, Figure 47, teaches the rating and evaluation of contacts as sources according to their statements but does not teach collecting physiologic data of a speaker/contact/source.
Ferrucci was cited for extracting facts from the text of speech and does not teach gathering physiological aspects of the voice of the speaker.
Calderon teaches:
2. The computer-implemented method of claim 1, further comprising: 
acquiring sensor data associated with the speaker; [Calderon, Figures 3, 7, and 8 show collecting physiologic data of participants in a conversation.  Figure 3, shows capture of video and audio data.]
processing the sensor data to generate physiological data associated with the speaker; and [Calderon, Figure 7, “Deception Identification Audio Analysis Module 210,” and “Deception Identification Video Analysis Module 212”]
generating, based on the physiological data, a veracity value indicating a likelihood that the speaker is attempting to make a truthful statement. [Calderon, Figures 7-8, the analysis of each of the audio and video data yields a separate deception indication.  “[0062] Video recording=0.7 (high probability of deception) [0063] Audio recording=0.3 (low probability of deception) [0064] Cross reference=0.5 (medium probability of deception) In this example, there is a high probability of deception resulting from the isolated analysis of the video recording (0.7), but separating and analyzing the audio from the video results in a low probability (0.3) of deception. Therefore, it can be considered a lower probability of deception (0.5) when the two data items are considered for the same data item.”]
Myslinksi/Ferrucci and Calderon are directed to determining the truth of a statement uttered by an individual and it would have been obvious to combine the aspects of Calderon which adds audio and image data collected from the speaker while the speaker is answering questions whose truthfulness is at issue with the system of Myslinksi/Ferrucci which is focused on fact-checking the content of speech in order to include a more complete set of indicia of truthfulness and credibility.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 3, Myslinski teaches:
3. The computer-implemented method of claim 2, further comprising: 
associating the speaker with a speaker identifier; [Myslinski, Figure 47, showing the names of the speakers/contacts.  “[0358] FIG. 47 illustrates a diagram of a graphical user interface of fact checked contacts according to some embodiments. A list of contacts is displayed and next to each contact is an icon representing the factual accuracy of the contact…”]
associating at least one of the fact veracity assessment or the veracity value with the speaker identifier; and [Myslinski, Figure 47, showing the arrows indicating the credibility of each contact next to the names of the speakers/contacts.  “[0358] F… A list of contacts is displayed and next to each contact is an icon representing the factual accuracy of the contact.  the example, a down arrow 4700 is used to indicate the contact has a negative factual accuracy (e.g., the contact tells more lies than a threshold), and an up arrow 4702 is used to indicate the contact has a positive factual accuracy….”]
updating a speaker database based on the speaker identifier and at least one of the fact veracity assessment or the veracity value. [Myslinski, Figure 46, the flowchart shows that as the communications by a contact are monitored his degree of “factual accuracy” may change.  “[0357] FIG. 46 illustrates a flowchart of a method of fact checking contacts according to some embodiments. In the step 4600, communications of the contacts are monitored. In the step 4602, the communications are analyzed. In the step 4604, an icon representing the contact is displayed. ….”  Figure 34, “[0317] …In some embodiments, sources are rated using historical information (e.g., analyzing archives from a source). In some embodiments, the source ratings are updated periodically (e.g., daily, monthly, yearly) by checking newly presented material since the last check of the source information.”  The contacts/speakers are a type of source and therefore their rating is updated and modified as more of their data comes in.  Figure 2, “source rating component 206.”]

Regarding Claim 4, Myslinski does not teach collecting physiologic data of a speaker/contact/source. Neither does Ferrucci.
Calderon teaches:
4. The computer-implemented method of claim 2, wherein the step of generating the veracity value comprises applying vocal tone heuristics or voice stress analysis to the speech portion. [Calderon, Figure 11, S1102b: “Feature Extraction for audio data elements (pitch variations, silence periods, tone, etc.)”  “[0047] … The Deception Identification Audio Analysis Module 210 performs audio analysis techniques to extract specific features from the audio file such as, for example, signal energy, loudness, pitch, voice quality, etc. These features are then input to a machine learning module trained to detect deception (e.g., the Machine Learning Model 216)….”  “[0052] …audio, the features that are extracted are related to audio processing techniques, for example, silences in the audio recording, changes in voice pitch, pauses, hesitation, etc. (see step S1102b)….”]
Rationale for combination as provided for Claim 2.  The physiologic indicators of lying were brought from Calderon and the types of indicators come from Calderon under the same rationale. 

Regarding Claim 5, Myslinski does not discuss the “veracity value” which is based on physiological factors. Neither does Ferrucci. 
Calderon teaches:
5. The computer-implemented method of claim 2, wherein the fact veracity assessment is further based on the veracity value. [Calderon, Figure 2 shows that the system receives an “answer” from the individual and at the same time it is collecting video and audio from the individual.  Figure 7 shows that the transcript (S710), “deception identification audio analysis module 210” (S716) and “deception identification video analysis module 212,” S708 are combined in the “multi-layer deception model module 204” (S718).  Figure 13 shows the flowchart of the entire process.  “[0020] The present disclosure is directed to a system and method for collecting unstructured data and detecting deception of an individual 100 by analyzing their answers to questions that are contained in one or more different types of unstructured content such as video, audio recordings, documents, images, etc. Specifically, the system and method detects deception using a multi-layered model based on unstructured data such as audio recordings, telephonic conversations, video streams, or text documents such as email, SMS, chats logs, etc. The analysis of such unstructured data can include the use of specific methods for a particular data type, such as psycholinguistics, advanced analytics, cognitive analysis, etc. These methods will convert unstructured data into structured data that is inputted into the multi-layer model that detects deception with a certain level of confidence. In the multi-layer model, the different types of unstructured content are combined to determine a probability of deception in the content analyzed. The probability of deception can be expressed, for example, using a number larger than zero and less or equal to one, with zero indicating no deception. Alternatively, the probability of deception can be expressed based on a letter grade, word, color, or in any other manner. In an exemplary embodiment, the probability of deception is calculated for each of the answers collected during the interview of the individual 100, then it is aggregated for each of the competencies or characteristics that are being evaluated in the assessment, and finally an overall value of deception is calculated for the entire completed interview of the individual 100 (e.g., a candidate for a job, a potential person to date, person questioned by law enforcement/government, etc.). In an exemplary embodiment, some or all of the analysis of the unstructured data can be performed by artificial intelligence.”] [Calderon, Figure 13, S1304, the “response signal” is “probability of deception of the individual in their one or more answers” which is output.  “[0045] In FIG. 5, an exemplary output of the Text Analytics Module 206 can be an M by N matrix, such as the Deception Probability Ranking Matrix of FIG. 12 where each column represents the analysis of the data item (question), and each row is the evaluation of a particular individual….”]
Myslinksi/Ferrucci and Calderon are directed to determining the truth of a statement uttered by an individual and it would have been obvious to combine the aspects of Calderon which adds audio and image data collected from the speaker while the speaker is answering questions whose truthfulness is at issue with the system of Myslinksi/Ferrucci which is focused on fact-checking the content of speech in order to include a more complete set of indicia of truthfulness and credibility.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 6, Myslinski does not teach collecting physiologic data of a speaker/contact/source. Neither does Ferrucci.
Calderon teaches and therefore suggests:
6. The computer-implemented method of claim 2, wherein the sensor data comprises biometric data including at least one of pupil size, eye gaze direction, blink rate, mouth shape, visible perspiration, breathing rate, pupil size, eye lid position, eye saccades, or temporary change in skin color. [Calderon, Figure 11, S1102c: “feature extraction for video data elements (facial expressions, emotions, head movements, etc.)” and  “[0052] … For video, the features are extracted using video processing techniques and are characteristics like head movements, facial expressions, eye movement, etc. (see step S1102c)…”  The teaching of “facial expression and eye movement” suggest “mouth shape” and many of the “eye” related factors that are listed by the Claim.]
Rationale for combination as provided for Claim 2.  The physiologic indicators of lying were brought from Calderon and the types of indicators come from Calderon under the same rationale. 

Claim 12 is similar to Claim 2 and rejected under similar rationale.

Claim 13 is similar to Claim 6 and rejected under similar rationale.

Claim 18 is similar to Claim 2 and rejected under similar rationale.

Regarding Claim 19, Myslinski does not teach generating physiological data. Ferrucci teaches determining which portions of a text are statements of fact.
Calderon teaches:
19. The one or more non-transitory computer-readable media of claim 18, 
wherein the physiological data is generated while determining that the speech portion comprises the factual statement. [Calderon, Figure 11, S1106, cross-referencing the text with the corresponding audio:  “[0053] Next, step S1102 is repeated, and features are extracted from the data item according to the data type. Step S1106 includes identifying and analyzing deception cross-references among data items (e.g., identifying deception cues in text and in the co-located time window in the audio file)….”  See also: “[0027] In an exemplary embodiment, when the first data item is the video recording of the individual 100 providing the answer to the one or more questions, the server 130 is configured to separate recorded audio corresponding to the video recording from the video recording, generate a transcript of the recorded audio, and analyze the transcript of the recorded audio for indications of deception. The server 130 is also configured to analyze the audio recording for indications of deception, and analyze the video recording for indications of deception. In addition, the server 130 is configured to compare a deception event at a time in the transcript to a corresponding time in the recorded audio and a corresponding time in the video recording to determine the probability of the deception.”  In Calderon, the input speech is an Answer to a Question and is always a factual portion.  Further, this Claim merely states that the physiological data is generated While determining the factual portion meaning that both are being done at the same time which is taught by the combination.  (Note that Calderon does not teach: detecting a factual statement in a speech portion; triggering/starting collection of physiological data in response to detection of the factual statement; ceasing/stopping collection of physiological data in response to detecting an end of the factual statement in speech.  The Langue of the Claim is broad and merely says that “physiological data is generated” which is what Calderon does.)]
Myslinski, Ferrucci, and Calderon pertain to natural languages and it would have been obvious to use the method of Ferrucci to determine the factual portions of a text of a speech and combine that with the method of Calderon which cross-references the text of the speech with the audio in order to analyze the portions of audio/video that correspond to potentially deceptive text in order to generated a combined score.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 20 is similar to Claim 5 and rejected under similar rationale.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Myslinski and Ferrucci in view of McDuff (U.S. 20200279553).
Regarding Claim 8, Myslinski does not discuss voice activity detection.  Neither does Ferrucci.
McDuff teaches:
8. The computer-implemented method of claim 7, further comprising 
determining, by the processor, whether the speaker is speaking, [McDuff, Figure 2, VAD 204, “[0027] A voice activity recognizer 204 processes the microphone input 202 to extract voiced segments. Voice activity detection (VAD), also known as speech activity detection or speech detection, is a technique used in speech processing in which the presence or absence of human speech is detected. The main uses of VAD are in speech coding and speech recognition. Multiple VAD algorithms and techniques are known to those of ordinary skill in the art. In one implementation, the voice activity recognizer 204 may be performed by the Windows system voice activity detector from Microsoft, Inc.”]
wherein:
the processor of the computing device determines the fact veracity assessment while the speaker is generating a second auditory signal, and [All of Myslinski, Ferruci an Calderon generate their assessment after the speaker has finished his sentence and is possibly on to the next.]
the feedback signal is provided upon determining that the speaker is not speaking. [McDuff, Figure 5, “synthesize speech for the response dialogue 516.”  Figure 6, “Is Agent Speaking? 612”  “[0103] At 612, it is determined in the conversational agent is speaking. The technique for generating a synthetic facial expression of the embodied conversational agent 302 may be different depending on the status of the conversational agent as speaking or not speaking. If the conversational agent is not speaking because either no one is speaking or the user 102 is speaking, process 600 proceeds to 614 but if the embodied conversational agent 302 is speaking process 600 proceeds to 620. If speech of the user is detected while synthetic speech is being generated for the conversational agent, the output of the response dialogue may cease so that the conversational agent becomes quiet and “listens” to the user. If neither the user 102 or the conversational agent is speaking, the conversational agent may begin speaking after a time delay. The length of the time delay may be based on the past conversational history between the conversational agent and the user.”]
Myslinski/Ferrucci and McDuff pertain to receiving the speech of a user and providing a response to the user and it would have been obvious to combine the VAD feature of McDuff which uses the voice activity detection in order to determine when the user is silent and let the computer (agent) provide a response to the user so that the two are not talking at the same time and interrupting each other.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski and Ferrucci and further in view of Fan (U.S. 20210112335).
Regarding Claim 15, Myslinski does not discuss the particulars of its microphone.  Neither does Ferrucci.
Fan teaches:
15. The system of claim 11, wherein the at least one microphone comprises 
a forward-facing microphone that acquires the first auditory signal without acquiring an auditory signal generated by the user. [Fan teaches a forward-facing microphone in a car in order to receive speech of the driver:  “[0012] … The microphone array is located on an accessary device installed inside a vehicle and is arranged in a forward-facing direction of driver of the vehicle….”  Figure 6: “[0036] …The microphones 602 and 604 face the expected originating direction, i.e., the user who is speaking into the front side of the smart phone, in series.”  Figure 7: “[0037] … The microphones 706 and 708 face the expected originating direction, a driver sitting in front of the rearview mirror 700, in parallel.”]
Myslinski/Ferrucci and Fan pertain to collection of speech and it would have been obvious to combine the microphone related features of Fan with the system of combination which is focused on the fact checking aspects of speech as opposed to speech collection as a related and complementary feature.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 16, Myslinski does not discuss the particulars of its microphone. Neither does Ferrucci.
Fan teaches:
16. The system of claim 11, wherein the at least one microphone generates a steerable beam that acquires the first auditory signal. [Fan, Figure 2, two beamforming modules 220 and 218 are shown.  The “Beamforming for VAD 218” provides for “Directional Voice Activity Detection 224” which can ten steer the beam in the direction of voice activity: “[0032] …In some embodiments, the directional voice activity detection module 318 is configured to generate a narrow spotlight beam pattern that is indicative of the direction of the voice activity.”  “[0033] …While the distance of two adjacent microphones is constraint by the likelihood of cross interference between the elements, their relative positions, e.g., whether the microphones face the expected originating direction of a desired voice signal in parallel or in series, are not as important as their respective beam patterns.”]
Rationale as provided for Claim 15.  Specifics of the microphone are related to collection of speech.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659